Title: From Thomas Jefferson to Jonathan Jones, 10 September 1787
From: Jefferson, Thomas
To: Jones, Jonathan



Sir
Paris Sep. 10. 1787.

I am to acknolege the receipt of your favor of Aug. 25. covering the memoire to the Comptroller general. I am doing every thing in my power on that business; tho’ I do not promise myself great success. The new Comptroller general, Monsr. Lambert is put in possession of what has been done and promised hitherto. The unsettled state of things is a difficulty the more added to those which had before embarrassed our measures. If nothing is obtained, it shall not be my fault. I have the honour to be with much respect Sir Your most obedient & most humble servt.,

Th: Jefferson

